DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-3, 5-10, and 20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 07/09/2020 and reviewed by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) and Species C (Fig. 7) in the reply filed on 06/30/2021 is acknowledged.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 4 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Specifically, claims 4 and 11-12 are drawn to Species D (Figs. 8A-8B) as they recite multiple inlets which are not present in Species C (Fig. 7).

Claim Objections
Claim 6 is objected to because of the following informalities:  The Examiner suggests changing “a second drain toward proximate to” in line 10 to --a second drain proximate to--. 
Claim 6 is objected to because of the following informalities:  The Examiner suggests changing “the fluid the open body of water” in line 13 to --the fluid to the open body of water--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the phrase "the headend" in line 4. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the headend” to --a headend of the pool--. 
Claims 7-10
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Jie Yin et al. (CN201188820).
In regard to claim 1, Jie Yin et al. disclose an aquaculture system comprising: an inlet (Figs. 3-4, where there is an inlet 5) in a headend wall (Figs. 3-4, where the inlet 5 is positioned in a headend wall) of a flow-through pool for providing a fluid to the pool (Figs. 3-4, where the inlet 5 provides a fluid to the pool); a dish positioned inside the pool and centered on a center of the inlet for distributing a current from the inlet along the headend wall (Figs. 3-4, where there is a dish 3 positioned inside the pool and centered on the inlet 5 to distribute a current from the inlet 5); a pressure filter creating an antechamber at a headend of the pool (Figs. 3-4, where there is at least some pressure difference between section 4 and section 2 due to the fluid being diverted by the dish 3 which at least creates an antechamber at a headend of the pool), wherein the inlet and the headend wall are in the antechamber (Figs. 3-4, where the inlet 5 and the headend wall are at least positioned in the antechamber); a frame wall around the inlet extending from the headend wall and along the pool (Figs. 3-4, were there is a frame wall around the inlet 5 and extending from the headend wall in section 4); and a return fin extending from the frame wall inward toward the inlet inside the antechamber (Figs. 3-4, where there is a return fin (top of section 2) at least inwardly extending from the frame wall toward the inlet 5 (inlet 5 being inside the antechamber)). 
In regard to claim 2, Jie Yin et al. disclose the system of claim 1, wherein the dish is paraboloid in shape (Figs. 3-4, where the dish 3 is at least paraboloid in shape).
In regard to claim 5, Jie Yin et al. disclose the system of claim 1, wherein a wall of the pool or a floor of the pool form a portion of the frame wall (Figs. 3-4, where a wall of the pool (wall of section 4 or section 2) or a floor of the pool forms a portion of the frame wall). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jie Yin et al. (CN201188820).
In regard to claim 3, Jie Yin et al. disclose the system of claim 1, further comprising: a first curved fillet at a joint of the headend wall and the frame wall (Figs. 3-4, where there is a first curved fillet at a joint of the headend wall and the frame wall (the rounded bottom corners of section 4)). Jie Yin et al. do not disclose a second curved fillet at a joint between the frame wall and the return fin. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Jie Yin et al. such that a second curved fillet at a joint between the frame wall and the return fin, since the curved fillet used at the joint of the headend wall and the frame wall of Jie Yin et al. could be used on the joint between the frame wall and the return fin of Jie Yin et al. The motivation would have been to create a rounded profile for the water to flow through after being diverted by the dish of Jie Yin et al. A round edge profile between the frame wall and the return fin would better guide the fluid toward the headend wall, in order to more equally mix the fluid and reduce pockets of turbulence. The fluid flow path created by curved edges (such as a curved edge between the frame wall and the return fin) lends to an overall more efficient water cycling system.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second curved fillet at a joint between the frame wall and the return fin, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation would have been to create a rounded profile for the water to flow through after being diverted by the dish of Jie Yin et al. A round edge profile between the frame wall and the return fin would better guide the fluid toward the headend wall, in order to more equally mix the fluid and reduce pockets of turbulence. The fluid flow path created by curved edges (such as a curved edge between the frame wall and the return fin) lends to an overall more efficient water cycling system.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jie Yin et al. (CN201188820) in view of Caillouet (U.S. Pat. 5450818) and Casey (U.S. Pat. 4221187).
In regard to claim 6, Jie Yin et al. disclose an aquaculture pool system, comprising: an inlet (Figs. 3-4, where there is an inlet 5) in a headend wall (Figs. 3-4, where the inlet 5 is positioned in a headend wall) of a flow-through pool for providing a fluid to the pool (Figs. 3-4, where the inlet 5 provides a fluid to the pool); a flow-shaping structure for encouraging laminar flow of the fluid from the headend to a tail-end of the pool (Figs. 3-4, where there is a flow-shaping structure 3 for encouraging laminar flow of the fluid from the headend to a tail-end of the pool). Jie Yin et al. do not disclose a first drain proximate to a bottom of the tail-end of the pool for extracting a first portion of the fluid; a treatment system connected to the first drain for removing waste from the first portion of the fluid; an outlet for returning the first treated portion of the fluid to the open body of water; an inlet providing a fluid to the pool from an open body of water. Caillouet discloses a first drain proximate to a bottom of the tail-end of the pool for extracting a first portion of the fluid (Fig. 1, where there is a first drain near 27 proximate to a bottom of the tail-end of the pool for extracting a first portion of the fluid); a treatment system connected to the first drain for removing waste from the first portion of the fluid (Fig. 1, where there is a treatment system 66 connected to the first drain near 27 for removing waste from the first portion of the fluid); an outlet for returning the first treated portion of the fluid to the open body of water (Column 7, lines 53-57 and Fig. 1, where there is an outlet 78 which returns the first treated portion of the fluid to the open body of water); an inlet providing a fluid to the pool from an open body of water (Column 4, lines 19-35 and Fig. 1, where there is an inlet 80 which provides a fluid to the pool from an open body of water). Jie Yin et al. and Caillouet are analogous because they are from the same field of endeavor which include fish farming devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Jie Yin et al. such that a first drain proximate to a bottom of the tail-end of the pool for extracting a first portion of the fluid; a treatment system connected to the first drain for removing waste from the first portion of the fluid; an outlet for returning the first treated portion of the fluid to the open body of water; an inlet providing a fluid to the pool from an open body of water in view of Caillouet. The motivation would have been to keep the aquaculture pool system clean by removing fish waste fluid from the pool and disposing the treated waste fluid back into the body of water it was pulled from. By using fluid from and returning treated fluid to an open body of water, the aquaculture pool system does not require an external fluid source to maintain its fluid level or a holding tank to store waste fluid. 
Jie Yin et al. as modified by Caillouet do not disclose a second drain toward proximate to a middle depth of the tail-end of the pool for extracting a second portion of the fluid; and the outlet returning the second, untreated portion of the fluid to the open body of water. Casey discloses a second drain toward proximate to a middle depth of the tail-end of the pool for extracting a second portion of the fluid (Fig. 2, where there is a second drain 58 proximate to a middle depth of the tail-end of the pool for extracting a second portion of the fluid); and the outlet returning the second, untreated portion of the fluid out of the aquaculture pool (Column 4, lines 49-51 and Figs. 2, where the outlet connected to the second drain 58 moves the second, untreated portion of the fluid out of the aquaculture pool). Jie Yin et al. and Casey are analogous because they are from the same field of endeavor which include fish farming devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Jie Yin et al. as modified by Caillouet such that a second drain toward proximate to a middle depth of the tail-end of the pool for extracting a second portion of the fluid; and the outlet returning the second, untreated portion of the fluid to the open body of water in view of Casey, since the second drain of Casey could be used with the outlet of Jie Yin et al. as modified by Caillouet to move the second, untreated portion of the fluid to the open body of water of Jie Yin et al. as modified by Caillouet. The motivation would have been to dispose of the fluid without the need for an extra holding tank, as is disclosed in Caillouet via outlet 78. An outlet for removing fluid would prevent the pool from overflowing, as more water is added in through the inlet.
In regard to claim 7, Jie Yin et al. as modified by Caillouet and Casey disclose the system of claim 6, wherein the flow-shaping structure includes: a parabolic dish positioned inside the pool and centered on a center of the inlet for distributing a current from the inlet along the headend wall (Jie Yin et al., Figs. 3-4, where there is a dish 3 positioned inside the pool and centered on the inlet 5 to distribute a current from the inlet 5).
In regard to claim 8, Jie Yin et al. as modified by Caillouet and Casey disclose the system of claim 7, wherein the dish is paraboloid in shape (Jie Yin et al., Figs. 3-4, where the dish 3 is at least paraboloid in shape).
In regard to claim 9, Jie Yin et al. as modified by Caillouet and Casey disclose the system of claim 6, wherein the flow-shaping structure includes: a pressure filter creating an antechamber at a headend of the pool (Jie Yin et al., Figs. 3-4, where there is at least some pressure difference between section 4 and section 2 due to the water being diverted by the dish 3 which at least creates an antechamber at a headend of the pool); and wherein the inlet and the headend wall are in the antechamber (Jie Yin et al., Figs. 3-4, where the inlet 5 and the headend wall are at least positioned in the antechamber).
In regard to claim 10, Jie Yin et al. as modified by Caillouet and Casey disclose the system of claim 6, further comprising: a frame wall around the inlet extending from the headend wall and along the pool (Jie Yin et al., Figs. 3-4, were there is a frame wall around the inlet 5 and extending from the headend wall in section 4); a first curved fillet at a joint of the headend wall and the frame wall (Jie Yin et al., Figs. 3-4, where there is a first curved fillet at a joint of the headend wall and the frame wall (the rounded bottom corners of section 4)); a return fin extending from the frame wall inward toward the inlet (Jie Yin et al., Figs. 3-4, where there is a return fin (top of section 2) at least inwardly extending from the frame wall toward the inlet 5). Jie Yin et al. as modified by Caillouet and Casey do not disclose a second curved fillet at a joint between the frame wall and the return fin. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Jie Yin et al. as modified by Caillouet and Casey such that a second curved fillet at a joint between the frame wall and the return fin, since the curved fillet used at the joint of the headend wall and the frame wall of Jie Yin et al. as modified by Caillouet and Casey could be used on the joint between the frame wall and the return fin of Jie Yin et al. as modified by Caillouet and Casey. The motivation would have been to create a rounded profile for the water to flow through after being diverted by the dish of Jie Yin et al. as modified by Caillouet and Casey. A round edge profile between the frame wall and the return fin would better guide the fluid toward the headend wall, in order to more equally mix the fluid and reduce pockets of turbulence. The fluid flow path created by curved edges (such as a curved edge between the frame wall and the return fin) lends to an overall more efficient water cycling system.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second curved fillet at a joint between the frame wall and the return fin, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation would have been to create a rounded profile for the water to flow through after being diverted by the dish of Jie Yin et al. as modified by Caillouet and Casey. A round edge profile between the frame wall and the return fin would better guide the fluid toward the headend wall, in order to more equally mix the fluid and reduce pockets of turbulence. The fluid flow path created by curved edges (such as a curved edge between the frame wall and the return fin) lends to an overall more efficient water cycling system.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jie Yin et al. (CN201188820) in view of Calabrese Jr. (U.S. Pat. 5860393).
In regard to claim 20, Jie Yin et al. disclose the system of claim 1, wherein the dish is positioned in the antechamber between the inlet and the pressure filter (Figs. 3-4, where there is a dish 3 positioned in the antechamber between the inlet 5 and the pressure filter (at least some pressure difference between section 4 and section 2 due to the fluid being diverted by the dish 3 which at least creates an antechamber)). Jie Yin et al. do not disclose a spoiler positioned in the antechamber between the dish and the pressure filter. Calabrese Jr. disclose a spoiler positioned in the antechamber between the diverting plate and the pressure filter (Fig. 2b and 4, where there is a spoiler 64 positioned in the antechamber between the diverting plate 40 and the pressure filter (at least some pressure difference between section 28 and section 42 due to the fluid being diverted by the diverting plate 40 which at least creates an antechamber)). Jie Yin et al. and Calabrese Jr. are analogous because they are from the same field of endeavor which include fish raising devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Jie Yin et al. such that a spoiler positioned in the antechamber between the dish and the pressure filter in view of Calabrese Jr., since the spoiler 64 of Calabrese Jr. could be used with the dish and the pressure filter of Jie Yin et al. The motivation would have been to further distribute the flow of the fluid from the inlet, in order to better control the fluid velocity and prevent high turbulence (which would reduce disturbance to the environment and fish in the pool).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of aquaculture devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647